                       No. 6:20-cv-00411

                    Adam Wayne Pickard,
                          Plaintiff,
                             v.
                    Maxey Cerliano et al.,
                        Defendants.


                           ORDER

    On July 27, 2020, plaintiff Adam Wayne Pickard, proceed-
ing pro se and in forma pauperis, filed this lawsuit pursuant
to 42 U.S.C. § 1983. Doc. 1. This case was referred to United
States Magistrate Judge John D. Love pursuant to 28 U.S.C.
§ 636. Doc. 3. On May 8, 2021, the magistrate judge issued a
report and recommendation (Doc. 27) that defendants’ mo-
tions for summary judgment (Docs. 20, 22) be granted and this
case be dismissed without prejudice for failure to exhaust ad-
ministrative remedies. No party objected to the magistrate
judge’s report.
    When no party objects to the magistrate judge’s report and
recommendation, the court reviews it only for clear error. See
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996). Having reviewed the magistrate judge’s report,
and being satisfied that it contains no clear error, the court ac-
cepts its findings and recommendation. Defendants’ motions
for summary judgment (Docs. 20, 22) are granted. This case is
dismissed without prejudice for failure to exhaust adminis-
trative remedies.
                          So ordered by the court on July 9, 2021.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
